NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE BAXTER INTERNATIONAL, INC.
2011-1073
(Reexa1ninati0n No. 90/O07,751)
Appea1 from the United States Patent and Trademark
Office, B0ard of Patent Appea1S and InterferenceS.
lo
ON MOTION
ORDER
Baxter Internationa1, Inc. moves for a 29-day exten-
sion of time, until October 28, 2011 to file its reply brief
Upon consideration thereof,
IT ls 0RDERED THAT:
The motion is granted

_.!
IN RE BAXTER INTL
CC.
S
2
FoR THE CoURT
 1 9  fsi Jan Horba1y
Date J an Horba1y
Wi1lia1n F. Lee, Esq.
Rayrnond T. Chen, Esq.
Clerk
* FILED
u.s. ccom
rHEFED€§AiPé1%%bSrF°“
SEP 19 2011
JANHOReALv
cu-ma
§